Exhibit 10.18
FIRST DATA POS VALUE EXCHANGESM AMENDMENT
TO SERVICE AGREEMENT
     This First Data POS Value Exchange SM Amendment to Service Agreement, by
and between First Data Merchant Services Corporation (“FDMS”), and iPayment,
Inc., formerly known as iPayment Holdings, Inc. (“Customer”) (this “Amendment”)
is made and entered into this 12th day of July, 2007.
RECITALS
     A. Customer and FDMS have previously entered into a Service Agreement dated
July 1, 2002, as previously amended (the “Service Agreement”).
     B. FDMS desires for Customer to resell and distribute the First Data POS
Value Exchange SM product and related equipment and installation and support
services subject to the terms and conditions set forth in the Service Agreement
and this Amendment.
     C. Customer desires to resell and distribute such products and services
subject pursuant to the terms and conditions of the Service Agreement and this
Amendment.
     D. Customer and FDMS now desire to amend the Service Agreement as set forth
herein.
AGREEMENT
          1. The terms of this Amendment are effective as of July 1st, 2007.
          2. Exhibit B to the Service Agreement is hereby amended by adding the
following First Data POS Value Exchange SM Pricing Schedule at the conclusion of
Section II of Exhibit B:
First Data POS Value Exchange SM Pricing Schedule

          Item   Supplier, Description   Price HP rp5000 Base Unit (HP Reseller
Model DR081AV)    
Processor
  Intel® CeleronTM 2.5 GHz    
Hard Drive
  80 GB    
Memory
  512 MB    
Optical Drive
  48X CD-ROM    
Modem – Internal
  56K Internal Modem    
Network Interface
  Intel Pro 100/VM NIC    
Graphics
  Intel Extreme    
Input/Output Ports
  6 USB, 4 serial, 1 parallel, 1 VGA, Line Out, 2 PS/2, 1 RF-45     Peripherals
   
Monitor
  HP15² LCD flat screen with touch capability   Included
Scanner
  HP USB bar code scanner with stand   Included
Receipt Printer 1
  HP thermal receipt printer   Included
Cash drawer
  HP cash drawer   Included
Key Board
  HP USB POS keyboard w/ integrated mouse   Included
Mag stripe reader
  HP USB mini mag stripe reader   Included
PIN pad cables
  Non-powered cables   Included
Printer Paper
  1roll   Included
Cable
  6 Ft. USB AB Cable USBA to USBB Gold   Included

1



--------------------------------------------------------------------------------



 



          Item   Supplier, Description   Price Software    
Operating system
  Microsoft® Windows® XP Professional   Included
POS
  Microsoft Point of Sale V 2.0   Included
AntiVirus
  Microsoft OneCare 1 year or equivalent antivirus   Included
Training
  Microsoft Getting Started, Best Practices, Tutorial   Included First Data
Provided    
PIN pad
  Ingenico i3010   Included
PIN Key Injection
  Buypass DUKPT   Included
Services
       
Integration
  IngramMicro Load, test, pack, shipping   Included
Installation
  IMSN 1 hour installation   Included
Warranty
  HP 3 year warranty on all HP items   Included
Training
  Nurol 1 Hour Getting Started Telephone Training   Included
Support
  FDMS Level 1 support   Included
 
  TOTAL BUNDLE A FEE (includes HP rp5000 Base Unit and all “Included” items)   $
*
 
  TOTAL BUNDLE B FEE (includes Bundle A except for substitution of check reader
printer for thermal receipt printer)   $ * Optional Items (these items may only
be purchased at the time of the initial purchase of Bundle A or Bundle B)
Wireless Scanner
  Metrologic Wireless scanner w/ bluetooth MK9535   $ *
Customer Display
  Logic black pole display USB port powered PD3900UP-BK   $ *
Barcode Printer
  Zebra Thermal bar code printer LP2824-21100-0001   $ *
Cash Drawer
  HP Cash drawer – extra till insert -A370293   $ *

          3. Section III of Exhibit A to the Service Agreement is hereby amended
by adding the following paragraph K:
“K. First Data POS Value Exchange SM Terms and Conditions
Customer acknowledges and agrees to comply with the terms and conditions in this
Paragraph with respect to Customer’s resale and distribution of the First Data
POS Value Exchange SM product and related equipment (“POSVX Product”), the
Software, and related installation and support services (collectively, “POSVX
Products and Services”) to Merchants. For purposes of this Paragraph, the
“Software” means all operating system and software used in, for or in connection
with the POSVX Products and Services that accompanies or is pre-loaded on the
POSVX Products, and all APM. “APM” means all materials associated with the POSVX
Products and Services, including, but not limited to, the customer manual,
recovery media, external media, written instructions, documentation and machine
executable code.

A.   FDMS OBLIGATIONS       FDMS will make available to and perform for Customer
the POSVX Products and Services. Unless otherwise agreed to by the parties in
writing, FDMS will provide the POSVX Products and Services only in the United
States and only for Customer to resell and distribute (and not to use, copy,
display or modify) within the United States. The parties understand and agree
that FDMS will provide some or all of the POSVX Products and Services through
the use of subcontractors. FDMS may modify the POSVX Products and Services in
its discretion to substitute functional equivalents. FDMS represents and
warrants that it has all rights, licenses and sublicenses necessary to appoint
resellers and distributors of the POSVX Products and Services perform its
obligations with respect to the POSVX Products and Services as set forth in this
Paragraph.

 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

2



--------------------------------------------------------------------------------



 



B.   CUSTOMER OBLIGATIONS       FDMS hereby appoints Customer as a nonexclusive
reseller and distributor of the POSVX Products and Services to its end-user
Merchants under the terms and conditions set forth herein. Customer will make no
representations, warranties or promises of indemnification to Merchants with
respect to POSVX Products and Services beyond those, if any, expressly permitted
by FDMS herein. Customer shall not open any original POSVX Product packaging or
use any POSVX Product or the Software and shall ensure that all APM included in
any original POSVX Product packaging, including the Software licenses, shall
remain in such original packaging for the sole use of the end-user Merchant. For
the avoidance of doubt, the parties understand and agree that FDMS shall not be
liable to Customer, and Customer shall ensure that its Merchants agree that FDMS
shall not be liable to such Merchants, for any claims related to Customer’s or
Merchant’s operation of POSVX Products or the Software including, but not
limited to, claims related to actions taken by Merchant or its representatives
in loading additional software onto a POSVX Product or using such software, or
using a POSVX Product or the Software to access the Internet.       On-site
Requirements       Customer shall ensure the following requirements are met for
each of its Merchant locations prior to and during the POSVX Product
installation appointments for such locations, including the following:

  •   Each applicable point of sale (“POS”) retail counter is prepared for the
POSVX Product in accordance with the minimum dimensions for each component
identified in the launch kit provided by FDMS to Customer     •   Each
applicable POS retail counter has grommet hole drilled if CPU box below the
counter as may be further specified in the identified in the launch kit     •  
Each applicable POS retail counter has valid, working IP connectivity to
Internet     •   Network cable in place between stations if multi-lane     •  
Specified power to each applicable POS retail counter that meets the
specifications in the launch kit     •   Product boxes within short distance
from each applicable POS retail counter

    In addition, Customer shall ensure that each of its Merchants shall comply
with the following during Product installation:

  •   Access to POS retail counter with no interruptions by Merchant’s staff or
customers     •   Merchant store manager available for scheduling of
installation services and sign-off upon completion of installation

C.   PRICES       Customer shall pay to FDMS the fees and charges for the POSVX
Products and Services as set forth in Exhibit B. FDMS may increase, change or
add to any of the fees for POSVX Products and Services, including those
described herein and any added by later amendment, upon at least thirty
(30) days advance written notice to Customer.   D.   TERM       Notwithstanding
anything in this Agreement to the contrary, FDMS’ obligation to provide the
POSVX Products and Services to Customer will terminate automatically without
penalty to FDMS upon the earlier of: (i) the termination or expiration of this
Agreement or (ii) the occurrence of any event causing FDMS to cease providing
the POSVX Products and Services to Customer. In addition, either party may
immediately terminate this Paragraph upon written notice if the other party
fails to cure a material breach of the terms and conditions set forth in this
paragraph within thirty (30) days

3



--------------------------------------------------------------------------------



 



    after receipt of written notice detailing such breach. Upon termination of
the POSVX Products and Services, all rights, licenses and sublicenses granted to
Customer under this Paragraph, whether real or implied, will immediately
terminate but any rights license, or sublicenses granted to Merchants in any APM
will remain in full force and effect subject to the terms contained in the
applicable APM received by Merchants.   E.   TAXES       Customer shall pay all
taxes and similar charges, however designated, which are imposed by any
governmental authority by reason of FDMS’ fulfillment of its obligations under
this Paragraph except for income taxes payable by FDMS on amounts earned by FDMS
or property taxes payable by FDMS on property owned by FDMS. Without limiting
the foregoing, Customer shall promptly pay FDMS for any amounts actually paid or
required to be collected or paid by FDMS.   F.   WARRANTIES; WARRANTY
DISCLAIMERS.       Warranties, if any, for POSVX Products or the Software
originate from the third party provider or manufacturer of such products or
software (“Vendor”) and, if warranties are made to FDMS, FDMS shall assign any
such warranties where assignable. Materials or documents, if any, setting forth
warranty terms, conditions, exceptions, exclusions and disclaimers will be
contained within the POSVX Product packaging shipped from the Vendor or on the
Vendor’s web site. FDMS does not make or provide any warranty with respect to
POSVX Products and Services provided under this Paragraph, including the
Software or hardware, and specifically disclaims all other warranties of any
kind, express or implied, including warranties of merchantability, fitness for a
particular purpose or noninfringement, arising out of or related to the POSVX
Products and Services or this Paragraph, which are hereby excluded by agreement
of the parties.   G.   SOFTWARE       FDMS hereby grants to Customer a
non-exclusive, non-transferable limited right to distribute to its Merchants the
Software solely in connection with Customer’s resale and distribution of the
POSVX Products to such Merchants. Customer acknowledges that the Software is
owned and copyrighted by third party suppliers, including Hewlett-Packard Co.
(“HP”) and Microsoft Corp. (“Microsoft”), and nothing in this Paragraph confers
any title or ownership of the Software to Customer or its Merchants or shall be
construed as a sale of any rights in the Software to Customer or its Merchants.
Customer acknowledges that the only right Customer obtains to the Software is
the right to distribute the Software in accordance with the terms of this
Paragraph and that Customer will not remove, omit or alter any label or
copyright on or in the Software or POSVX Product. Customer agrees that it shall
not modify, disassemble, or decompile the Software.       Customer will deliver
to its Merchants, as applicable, the Microsoft Certificate of Authenticity
(“COA”) and APM together with each POSVX Product, in the POSVX Product’s
original packaging, and will not quote a separate price for the Software.
Customer agrees to provide reasonable assistance to FDMS in any investigation of
an incident where Customer or any party within the Customer’s distribution
channels delivers the COA and APM separate from the POSVX Product or quotes a
separate price for the Microsoft operating system, the Microsoft application
software, or both. Customer shall take all commercially reasonable steps to
follow notice of any kind provided by FDMS, Microsoft or HP regarding any
Microsoft products.       Customer acknowledges and agrees that if Customer does
not comply with the terms of this Paragraph, including the foregoing, FDMS may
immediately terminate this Paragraph without further obligation to provide the
POSVX Products and Services to Customer. Notwithstanding anything else to the
contrary herein or elsewhere, Customer shall indemnify FDMS for all damages and
from all

4



--------------------------------------------------------------------------------



 



    costs, including reasonable attorney’s fees, relating to claims by HP,
Microsoft or other third parties relating to Customer’s unauthorized
distribution of HP, Microsoft or other third party Vendors’ products or software
only as specifically related to the sale of the POSVX Products by the Customer
as outlined herein. Customer shall defend, indemnify and hold harmless FDMS from
any claim by a third party arising out of Customer’s breach of its obligations
under this Paragraph.   H.   MARKETING       Customer shall not use the name,
trademarks, logos, service marks or trade names of FDMS or any Vendors in
connection with any press release, representation, solicitation, advertising,
promotion, or sales or marketing publication without prior full disclosure to
and written permission from FDMS. Customer acknowledges and agrees that it shall
not distribute to its employees, agents, independent contractors, or Merchants
any marketing related materials which directly or indirectly reference a Vendor
without FDMS’ prior written consent, which will be given by FDMS in its sole
discretion.   I.   INDEPENDENT CONTRACTORS.       The parties are acting
hereunder as independent contractors in the making and performance of their
respective obligations under this Paragraph, and are not, and shall not be
construed to be, an employee, agent, or servant of each other or any Vendor or
to create a partnership, joint venture or agency of any kind.”

          4. Capitalized terms used but not otherwise defined in this Amendment
will have the meanings set forth in the Service Agreement.
          5. This Amendment, together with all exhibits attached hereto,
constitutes the entire agreement between the parties regarding the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings. In the event of a conflict between this Amendment and the
Service Agreement as it relates to the subject matter hereof, the terms of this
Amendment shall control. Otherwise, all terms and conditions of the Service
Agreement shall likewise apply to this Amendment.
          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first set forth above.

              iPayment, Inc.   First Data Merchant Services Corporation
 
           
By:
  /s/ Joseph Jorling   By:   /s/ Rick Learch
 
           
Name:
  Joseph Jorling   Name:   Rick Learch
Title:
  C.O.O.   Title:   SVP
Date:
  7/20/2007   Date:   7/12/07

5